Exhibit 10.1

 

[g201551kgi001.jpg]

July 29, 2009

 

CONFIDENTIAL

 

Avtar Dhillon, MD

President and Chairman of the Board

Inovio Biomedical Corporation

450 Sentry Parkway

Blue Bell, PA  19422

Dear Dr. Dhillon:

 

This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and Inovio Biomedical
Corporation (the “Company”), that Rodman shall serve as the exclusive placement
agent for the Company, on a “reasonable best efforts” basis, in connection with
the proposed placement, to close on or prior to August 4, 2009 (the “Placement”)
of registered securities (the “Securities”) of the Company, including shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) and greenshoe warrants to purchase shares of Common Stock.  The
terms of such Placement and the Securities shall be mutually agreed upon by the
Company and the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein constitutes that Rodman would have the power or
authority to bind the Company or any Purchaser or an obligation for the Company
to issue any Securities or complete the Placement.  This Agreement and the
documents executed and delivered by the Company and the Purchasers in connection
with the Placement shall be collectively referred to herein as the “Transaction
Documents.”  The date of the closing of the Placement shall be referred to
herein as the “Closing Date.”  The Company expressly acknowledges and agrees
that Rodman’s obligations hereunder are on a reasonable best efforts basis only
and that the execution of this Agreement does not constitute a commitment by
Rodman to purchase the Securities and does not ensure the successful placement
of the Securities or any portion thereof.

 

SECTION 1.           COMPENSATION AND OTHER FEES.

 

As compensation for the services provided by Rodman hereunder, the Company
agrees to pay to Rodman:

 

(A)          The fees set forth below with respect to the Placement:

 

1.               A cash fee payable immediately upon (but only in the event of)
the closing of the Placement and equal to 5% of the aggregate gross proceeds
raised in the Placement from the sale of Shares sold at the closing. 
Additionally, a cash fee payable within 48 hours of (but only in the event of)
the receipt by the Company of any proceeds from the exercise of the greenshoe
warrants sold in the Placement that are solicited by the Placement Agent and
otherwise in compliance with Financial Industry Regulatory Authority (“FINRA”)
Rule 5110 equal to 5% of the aggregate cash exercise price received by the
Company upon such exercise, if any (the

 

--------------------------------------------------------------------------------


 

“Warrant Solicitation Fee”), provided, however, the Warrant Solicitation Fee
shall be reduced (before any reduction to the Rodman Warrants described in the
last sentence of Section A.2 below or any reduction to the expense reimbursement
to Rodman in Section B below) to the extent (and only to the extent) that
Rodman’s aggregate compensation for the Placement, as determined under FINRA
Rule 5110, would otherwise exceed 8%.  Such determination of the actual Warrant
Solicitation Fee shall be made promptly following completion of the Placement
and communicated in writing to the Company.

 

2.               Such number of warrants (the “Rodman Warrants”) to Rodman or
its designees at the Closing to purchase shares of Common Stock equal to 3% of
the aggregate number of Shares sold in the Placement.  The Rodman Warrants shall
have the same terms as the warrants (if any) issued to the Purchasers in the
Placement except that the exercise price shall be 125% of the public offering
price per share and shall have a term of exercise expiring on the five year
anniversary of the effective date of the Registration Statement (i.e., July 1,
2014).  The Rodman Warrants shall not have antidilution protections or be
transferable for six months from the date of the Offering except as permitted by
FINRA Rule 5110, and further, the number of Shares underlying the Rodman
Warrants shall be reduced if necessary to comply with FINRA rules or
regulations.

 

(B)           The Company also agrees to reimburse Rodman’s expenses (with
supporting invoices/receipts) up to a maximum of 0.8% of the aggregate gross
proceeds raised in the placement, but in no event more than $30,000.  Such
reimbursement shall be payable immediately upon (but only in the event of) the
closing of the Placement.

 

(C)           Fee Tail.  Rodman shall be entitled to a Placement Agent’s Fee and
Rodman Warrants, calculated in the manner provided in Paragraph A, with respect
to any financing of equity or debt or other capital raising activity of the
Company (“Tail Financing”) within 6 months after the expiration or termination
of this Agreement, to the extent that such financing or capital is provided to
the Company by any of the six investors introduced to the Company by Rodman and
set forth on Schedule 1(A)(C) delivered by Rodman to the Company contemporaneous
with the execution hereof.

 

SECTION 2.           REGISTRATION STATEMENT.

 

The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(A)          The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File
No. 333-160123) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on July 1, 2009, for the registration under the
Securities Act of the Shares.  At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act.  Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule.  The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and will advise
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein.  Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which was filed on June 19, 2009 is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is

 

--------------------------------------------------------------------------------


 

hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference.  All references in this Agreement to
financial statements and schedules and other information that is “contained,”
“included,” “described,” “referenced,” “set forth” or “stated” in the
Registration Statement, the Base Prospectus or the Prospectus Supplement (and
all other references of like import) shall be deemed to mean and include all
such financial statements and schedules and other information that is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission.  For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 

(B)           The Registration Statement (and any further documents to be filed
with the Commission in connection with the Placement) contains, or will contain,
as applicable, all exhibits and schedules as required by the Securities Act. 
Each of the Registration Statement and any post-effective amendment thereto, at
the time it became or becomes effective, complied or will comply, as applicable,
in all material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  The Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, each as of its respective
date, comply in all material respects with the Securities Act and the Exchange
Act and the applicable Rules and Regulations.  Each of the Base Prospectus, the
Time of Sale Prospectus, if any, and the Prospectus Supplement, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representation or warranty as to information contained in or admitted from the
Registration Statement, the Time of Sale Prospectus, if any, or Prospectus
Supplement, including any amendments or supplements thereto, in reliance upon,
and in conformity with, written information furnished to the Company by or on
behalf of Rodman expressly for use in or preparation thereof.  The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the

 

--------------------------------------------------------------------------------


 

circumstances under which they were made, not misleading.  No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period.  There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been or will not be
described or filed as required.

 

(C)           The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act.  Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act and related to the Placement has been,
or will be, filed with the Commission in accordance with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder.  Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act and related
to the Placement or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder.  The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus related to the
Placement.

 

(D)          The Company has delivered or made available to, or will as promptly
as practicable deliver or make available to, to the Placement Agent complete
conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, as amended
or supplemented, in such quantities and at such places as the Placement Agent
reasonably requests.  Neither the Company nor any of its directors and officers
has distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Shares other
than the Base Prospectus, the Time of Sale Prospectus, if any, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.

 

SECTION 3.           REPRESENTATIONS AND WARRANTIES.  Except as set forth under
the corresponding section of the Disclosure Schedules to the Transaction
Documents which Disclosure Schedules shall be deemed a part hereof, the Company
hereby makes the representations and warranties set forth in Article III of the
Securities Purchase Agreement of even date herewith by and between the
Purchasers and the Company to the Placement Agent.

 

SECTION 4.           ENGAGEMENT TERM.  Rodman’s engagement hereunder will be for
the period of 5 days.  The engagement may be terminated by either the Company or
Rodman at any time upon 5 days’ written notice and, subject to the delivery and
satisfaction (or waiver) of all closing documents and conditions in connection
with the Placement, will be terminated automatically on the Closing Date. 
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof (including,
without limitation, any fee payable pursuant to Section 1(C) in connection with
any Tail Financing), will survive any expiration or termination of this
Agreement.  Rodman agrees not to use any confidential information concerning the
Company provided to them by the Company for any purposes other than those
contemplated under this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 5.           RODMAN INFORMATION.  The Company agrees that any
information or advice rendered by Rodman in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law or the rules and regulations
of NYSE Amex (the “Trading Market”), the Company will not disclose or otherwise
refer to the advice or information in any manner without Rodman’s prior written
consent; except that the Company may file this Agreement as an exhibit to, and
disclose Rodman’s role as placement agent pursuant to this Agreement, in its
filings with the Commission..

 

SECTION 6.           NO FIDUCIARY RELATIONSHIP.  This Agreement does not create,
and shall not be construed as creating rights enforceable by any person or
entity not a party hereto, except those entitled hereto by virtue of the
indemnification provisions hereof.  The Company acknowledges and agrees that
Rodman is not and shall not be construed as a fiduciary of the Company and shall
have no duties or liabilities to the equity holders or the creditors of the
Company or any other person by virtue of this Agreement or the retention of
Rodman hereunder, all of which are hereby expressly waived.

 

SECTION 7.           CLOSING.  The obligations of the Placement Agent and the
Purchasers, and the closing of the sale of the Securities hereunder are subject
to the accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein, to
the accuracy of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:

 

(A)          No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

 

(B)           The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the reasonable opinion
of counsel for the Placement Agent, is material or omits to state any fact
which, in the reasonable opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading.

 

(C)           All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

(D)          The Placement Agent shall have received from outside counsel to the
Company such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.

 

(E)           Neither the Company nor any of its Subsidiaries shall have
sustained since June 16, 2009 (i) any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Base
Prospectus and (ii) since such date

 

--------------------------------------------------------------------------------


 

there shall not have been any change in the capital stock or long-term debt of
the Company or any of its Subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its Subsidiaries, otherwise than as set forth in or
contemplated by the Base Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is, in the reasonable and good faith judgment
of the Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement.

 

(F)           The Common Stock is registered under the Exchange Act.  The
Company shall have taken no action designed to, or likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor has the Company received any information suggesting that the Commission or
the Trading Market is contemplating terminating such registration or listing.

 

(G)           Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq National Market or the NYSE
Alternext US or in the over-the-counter market, or trading in any securities of
the Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the
reasonable and good faith judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus and the Prospectus
Supplement.

 

(H)          No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or could reasonably be expected to materially and adversely affect
the business or operations of the Company; and no injunction, restraining order
or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or could reasonably be expected to
materially and adversely affect the business or operations of the Company.

 

(I)            The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 

(J)            The Company shall have entered into subscription agreements with
each of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.

 

(K)          FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement.  In addition,
the Company shall, if requested by the Placement Agent, make or authorize
Placement Agent’s counsel to make on the Company’s behalf, an Issuer Filing with

 

--------------------------------------------------------------------------------


 

FINRA pursuant to FINRA Rule 5110 with respect to the Registration Statement and
pay all filing fees required in connection therewith.

 

(L)           Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

SECTION 8.           INDEMNIFICATION.         (A)  To the extent permitted by
law, the Company will indemnify Rodman and its affiliates, stockholders,
directors, officers, employees and controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) against all
losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities hereunder or pursuant to this engagement letter, except to
the extent that any losses, claims, damages, expenses or liabilities (or actions
in respect thereof) are found in a final judgment (not subject to appeal) by a
court of law to have resulted primarily and directly from Rodman’s willful
misconduct or gross negligence in performing the services described herein.

 

(B)           Promptly after receipt by Rodman of notice of any claim or the
commencement of any action or proceeding with respect to which Rodman is
entitled to indemnity hereunder, Rodman will notify the Company in writing of
such claim or of the commencement of such action or proceeding, and the Company
will assume the defense of such action or proceeding and will employ counsel
reasonably satisfactory to Rodman and will pay the fees and expenses of such
counsel.  Notwithstanding the preceding sentence, Rodman will be entitled to
employ counsel separate from counsel for the Company and from any other party in
such action if counsel for Rodman reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Rodman.  In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company.  The Company will have the exclusive right to settle the
claim or proceeding provided that the Company will not settle any such claim,
action or proceeding without the prior written consent of Rodman, which will not
be unreasonably withheld.

 

(C)           The Company agrees to notify Rodman promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this engagement letter.

 

(D)          If for any reason the foregoing indemnity is unavailable to Rodman
or insufficient to hold Rodman harmless, then the Company shall contribute to
the amount paid or payable by Rodman as a result of such losses, claims, damages
or liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Rodman on the
other, but also the relative fault of the Company on the one hand and Rodman on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations.  The amounts paid or payable by a
party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim.  Notwithstanding
the provisions hereof, Rodman’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by Rodman
under this engagement letter (excluding any amounts received as reimbursement of
expenses incurred by Rodman).

 

(E)           These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this engagement letter is
completed and shall survive the termination of this

 

--------------------------------------------------------------------------------


 

engagement letter, and shall be in addition to any liability that the Company
might otherwise have to any indemnified party under this engagement letter or
otherwise.

 

SECTION 9.           GOVERNING LAW.  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State.  This Agreement may
not be assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.  Any
right to trial by jury with respect to any dispute arising under this Agreement
or any transaction or conduct in connection herewith is waived.  Any dispute
arising under this Agreement may be brought into the courts of the State of New
York or into the Federal Court located in New York, New York and, by execution
and delivery of this Agreement, the Company hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of
aforesaid courts.  Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
If either party shall commence an action or proceeding to enforce any provisions
of a Transaction Document, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

SECTION 10.         ENTIRE AGREEMENT/MISC.  This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings, relating to the subject matter hereof.  If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.  This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Rodman and the Company.  The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

 

SECTION 11.         NOTICES.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature pages attached hereto prior to
6:30 p.m. (New York City time) on a business day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number on the signature pages attached hereto on a
day that is not a business day or later than 6:30 p.m. (New York City time) on
any business day, (c) the business day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages hereto.

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman a copy of this Agreement.

 

 

Very truly yours,

 

 

 

RODMAN & RENSHAW, LLC

 

 

 

 

 

 

 

By:

/s/ Ed Rubin

 

 

Name: Ed Rubin

 

 

Title: CEO

 

 

 

 

Address for notice:

 

1251 Avenue of the Americas, 20th Floor

 

New York, NY, 10020

 

Fax (646) 841-1640

 

Attention: General Counsel

 

 

 

 

 

 

Accepted and Agreed to as of the date first written above:

 

 

 

 

 

INOVIO BIOMEDICAL CORPORATION

 

 

 

 

 

By:

/s/ Avtar Dhillon

 

 

 

Name: Avtar Dhillion

 

 

 

Title: Chairman and President

 

 

 

 

 

 

 

 

Address for notice:

 

 

 

 

 

11494 Sorrento Valley Road

 

 

San Diego, California 92121

 

 

Fax: (858) 597-0451

 

 

Attention: President

 

 

 

--------------------------------------------------------------------------------